FILED
                                                                            Mar 26 2018, 9:03 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kenneth J. Falk                                           Michelle Cooper
ACLU of Indiana                                           Sara R. Blevins
Indianapolis, Indiana                                     Lewis & Kappes, P.C.
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

S.B.,                                                     March 26, 2018
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          36A01-1710-PO-2252
        v.                                                Appeal from the Jackson Superior
                                                          Court
Seymour Community Schools,                                The Honorable Chris D. Monroe,
Appellee-Petitioner.                                      Senior Judge
                                                          Trial Court Cause No.
                                                          36D02-1708-PO-141



Najam, Judge.




Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018                           Page 1 of 16
                                           Statement of the Case
[1]   S.B. appeals the trial court’s issuance of an order for protection on behalf of

      Seymour Community Schools (“SCS”).1 S.B. raises four issues for our review,

      which we restate as the following three issues:


               1.       Whether SCS has standing to petition for an order for
                        protection.


               2.       Whether the trial court’s issuance of the order for
                        protection was clearly erroneous.


               3.       Whether the order for protection violates S.B.’s rights
                        under the First Amendment or the Second Amendment to
                        the United States Constitution.


[2]   We affirm and remand with instructions.


                                    Facts and Procedural History
[3]   In the summer of 2015, a teacher at the Seymour Middle School molested

      S.B.’s daughter.2 As a result of that molestation, S.B.’s daughter has needed

      extensive therapy, and she is suicidal. However, her family can no longer




      1
        A petitioner for an order for protection is usually entitled to confidentiality, see Ind. Code § 5-2-9-7 (2017),
      but SCS has not objected to the display of its name in public records relating to this matter. Accordingly,
      SCS has waived any right to confidentiality it may have had in its identity on appeal. See Ind. Administrative
      Rule 9(G)(6).
      2
        That teacher subsequently pleaded guilty to three counts of Level 4 felony child molesting and received an
      aggregate executed term of twenty-one years, which sentence we affirmed on appeal. Murray v. State, 74
N.E.3d 242, 246 (Ind. Ct. App. 2017).

      Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018                            Page 2 of 16
      afford her medical bills. S.B. has sought compensation from SCS “because of

      the damage [done] by their employee,” to no avail.3 Tr. at 38.


[4]   On August 9, 2017, the first day of the new school year, S.B. stood on a public

      sidewalk immediately adjacent to the grounds of the Seymour Middle School.

      S.B. held a sign that read, in red capital letters against a white background,

      “WE PROTECT PEDOPHILES.” Ex. Vol. at 4.4 S.B.’s sign was attached to

      the end of a long-handled shovel, with the shovel end against the pavement.

      S.B., who has a license to carry, had a handgun holstered on his right hip.


[5]   The day before his protest, S.B. called the Seymour Police Department and

      informed officers that he would be “present at the Middle School” on the

      “public sidewalk” and that he “might have a weapon.” Tr. at 5. As such,

      multiple police officers were at the school during S.B.’s protest. One officer,

      Seymour Police Department Officer Chadd Rogers, stood near S.B. throughout

      his protest. Officer Rogers testified that he had positioned himself near S.B.

      because Rogers thought parents “would feel more comfortable if I was standing

      next to him” in light of S.B.’s visible firearm. Id. at 43. As parents dropped

      their children off at the school, “a number” of them asked school officials why

      S.B. was standing on the sidewalk, and at least “one father was very upset

      that . . . the first thing [his] child saw . . . [on the] first day of school was [a]

      man standing outside the school with [a] gun.” Id. at 30.



      3
          S.B. has filed a tort claim notice against SCS but, as of yet, not a lawsuit.
      4
          Our pagination of the Exhibits Volume is based on the .pdf pagination.

      Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018           Page 3 of 16
[6]   SCS Superintendent Robert Hooker approached S.B., who “greeted

      [Hooker] . . . pleasantly.” Id. at 8. Hooker asked S.B., “what is this about?”

      Id. S.B. said “this was about . . . his daughter and [the] former teacher.” Id.

      Hooker then asked S.B. if S.B. would “put his weapon in []his car” because

      Hooker “was concerned about a weapon that close to school children . . . .” Id.


[7]   Hooker considered the proximity of the weapon to be “a major threat . . . given

      the nature of . . . school violence.” Id. As Hooker later explained:


              when there is [a] weapon anywhere near [a] school we lock
              down[. B]ehind us is Cummins and [it] wasn’t that long ago an
              employee shot his supervisor . . . [, and] whenever a bank . . . is
              robbed . . . the police department does an excellent job informing
              us, and we tend to lock down . . . whether . . . we even know if
              there’s a weapon[] or not[. W]e react defensively rather quickly
              to any weapons possib[ly] anywhere near school children.


      Id. at 10.


[8]   S.B. declined to remove his firearm as requested. Instead, he asked how

      Hooker would feel if S.B. “brought . . . [his] AK-47,” and S.B. then said that

      “he would be back at 2:45” that afternoon “at the High School.” Id. at 9-10.

      Hooker interpreted those comments to be “a threat.” Id. at 16. S.B. further

      “alluded to . . . another weapon, [a] gun in his pocket, but he didn’t show” that

      weapon. Id. at 11. During their conversation, Hooker observed that S.B.

      “started out reasonable[ and] pleasant” but became “obviously upset,”

      “distressed,” and “ang[ry].” Id. at 9-10.



      Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018   Page 4 of 16
[9]    On behalf of SCS, Hooker petitioned the trial court for an order for protection

       based on an alleged “threat of violence.” Appellant’s App. Vol. II at 12.

       Specifically, SCS alleged that S.B. had threatened physical harm and placed

       others in fear of physical harm. Id. at 13. In an attached memorandum, SCS

       stated that it sought the order for protection on behalf of “its students,” among

       others. Id. at 20. The court entered a temporary ex parte order for protection

       that same day, and S.B. was served with that order. Thereafter, the court held a

       fact-finding hearing on whether to extend the temporary order. S.B. attended

       that hearing pro se, and SCS attended by counsel.


[10]   Following that hearing, the court entered a two-year order for protection on

       behalf of SCS. In the order, the court found that “stalking has occurred,” that

       S.B. “represents a credible threat to the safety of the Petitioner,” and that the

       order for protection was necessary “to bring about a cessation of the violence or

       the threat of violence.” Appellant’s App. Vol. II at 8.


[11]   In light of those findings, the court, using a form document, concluded that

       “[S.B.] is hereby enjoined from threatening to commit or committing acts of . . .

       stalking” against SCS and “from harassing, annoying, telephoning, contacting,

       or directly or indirectly communicating with” SCS. Id. The court further

       ordered S.B. “to stay away from the residence, school[,] and place of

       employment” of SCS. Id. Specifically, the court directed S.B. “to stay away

       from” the SCS Administrative Office, the Seymour High School, the Seymour

       Middle School, the Seymour Sixth Grade Center, five SCS elementary schools,

       and an SCS athletic complex. Id. at 8-9. However, the court did not restrict

       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018   Page 5 of 16
       S.B.’s ownership of or access to firearms; instead, in its order the court

       expressly found that S.B. is not “Brady disqualified.”5 Id. at 7-9. This appeal

       ensued.


                                       Discussion and Decision
                                              Issue One: Standing

[12]   On appeal, S.B. first asserts that SCS is not a “biological person” and, as such,

       the Indiana Civil Protection Order Act (“the Act”) does not permit SCS to

       petition for an order for protection. Appellant’s Br. at 19-21. We initially note

       that S.B. did not object in the trial court to SCS’s purported lack of standing.

       As such, we briefly consider whether S.B. may raise this issue for the first time

       on appeal.


[13]   Where, as here, a party on appeal challenges the other party’s standing but has

       not made that argument to the trial court, the precise basis for the challenge is

       significant. The judicial doctrine of standing may, on the one hand, concern

       whether a party has shown “adequate injury or the immediate danger of

       sustaining some injury.” Pence v. State, 652 N.E.2d 486, 488 (Ind. 1995).

       However, it may also concern “whether the complaining party is the proper

       party to invoke the court’s power.” Schloss v. City of Indianapolis, 553 N.E.2d
1204, 1206 (Ind. 1990).




       5
         To be “Brady disqualified” means that a person is prohibited under the federal Brady Handgun Violence
       Prevention Act of 1993 from possessing or purchasing a firearm. See 18 U.S.C.A. §§ 921-22 (West 2006).

       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018                     Page 6 of 16
[14]   If the challenge is based on the adequacy of the other party’s injury, “the issue

       of standing may be waived” when it is not properly preserved in the trial court.

       E.g., Kelley v. State, 11 N.E.3d 973, 977 (Ind. Ct. App. 2014) (citing, inter alia,

       Burcham v. Metro. Bd. of Zoning App., 883 N.E.2d 204, 210-12 (Ind. Ct. App.

       2008)). However, where the challenge goes to whether the other party was the

       proper party to invoke the power of the judiciary in the first instance, the

       challenge asserts, in effect, that the trial court’s judgment cannot be cured and is

       void. E.g., J.C. v. J.B. (In re A.J.A.), 991 N.E.2d 110, 113-15 (Ind. 2013). Such

       challenges may be raised collaterally, which includes being raised for the first

       time on appeal. Id. As S.B.’s challenge to SCS’s standing falls within this latter

       category, we consider his challenge on its merits.


[15]   On the merits, S.B. asserts that SCS lacks standing to petition for an order for

       protection because the Act states that such petitions must be filed by “[a]

       person” or by “[a] parent, a guardian, or another representative . . . on behalf of

       a child.” Ind. Code § 34-26-5-2(a), (b) (2017). The Act further states that such

       a petition must be filed against either a “family or household member who

       commits an act of domestic or family violence” or against a “person who has

       committed stalking . . . or a sex offense” against the petitioner or the child. I.C.

       § 34-26-5-2(a), (b). And the Act provides that its provisions “shall be construed

       to promote the: (1) protection and safety of all victims of domestic or family

       violence in a fair, prompt, and effective manner; and (2) prevention of future

       domestic and family violence.” I.C. § 34-26-5-1. According to S.B., that

       language demonstrates a clear legislative intent to limit who may petition for an


       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018   Page 7 of 16
       order for protection to a “biological person.” Appellant’s Br. at 20. We reject

       S.B.’s argument for three reasons.


[16]   First, the Act expressly provides that “another representative” may petition for

       an order for protection on behalf of a child. I.C. § 34-26-5-2(b).

       “Representative” here means a “spouse, parent, guardian, trustee, attorney, or

       other legal agent.” C.H. v. A.R., 72 N.E.3d 996, 1002 (Ind. Ct. App. 2017)

       (quoting I.C. §§ 34-6-2-130, -18-2-25). “The law is well settled in this state that

       the teacher,” and by extension the teacher’s employer, “stands in loco parentis to

       the child” and, as such, has “the same right over a child in his or her school as

       is possessed by the parent.” Ft. Wayne Cmty. Schs. v. Haney, ___ N.E.3d ___,

       No. 02A03-1708-CT-1829, 2018 WL 700810, at *4 (Ind. Ct. App. 2018)

       (quoting Ind. State Pers. Bd. v. Jackson, 244 Ind. 321, 192 N.E.2d 740, 743-44

       (1963)), not yet certified; see also I.C. § 20-33-8-8. Accordingly, we conclude that

       one who stands in loco parentis to a child is “another representative” who may

       petition for an order for protection on behalf of that child under Indiana Code

       Section 34-26-5-2.


[17]   SCS stands in loco parentis to the children within its schools while they are there.

       Indeed, its petition expressly declared that it sought the order for protection on

       behalf of its students. As such, SCS had standing to petition for the order for

       protection of behalf of those children.


[18]   Second, “person” is not specially defined within the Act. Accordingly, we look

       to Indiana Code Chapter 1-1-4, which provides generally applicable statutory


       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018   Page 8 of 16
       definitions. In particular, Indiana Code Section 1-1-4-5(a)(17) states that

       “‘[p]erson’ extends to bodies politic and corporate.” Thus, under the generally

       applicable statutory definition of “person,” the Act applies to SCS. Had the

       General Assembly sought a different definition special to the Act, it would have

       provided for that definition within the Act itself. See, e.g., State v. Prater, 922
N.E.2d 746, 750 (Ind. Ct. App. 2010) (“In interpreting a statute, we must

       consider not only what the statute says but what it does not say.”) (quotation

       marks and alteration omitted), trans. denied.


[19]   Third, extending “person” under the Act to SCS is not “plainly repugnant to

       the intent of the [G]eneral [A]ssembly.” I.C. § 1-1-4-5(a). Stalking, one of the

       bases on which a petition for an order for protection may be sought, occurs

       when one engages in “a knowing or an intentional course of conduct involving

       repeated or continuing harassment of another person that would cause a

       reasonable person to feel terrorized, frightened, intimidated, or threatened and

       that actually causes the victim to feel terrorized, frightened, intimidated, or

       threatened.” I.C. § 35-45-10-1 (emphasis added). As relevant to that statute,

       our criminal code provisions, like Indiana Code Section 1-1-4-5, define

       “person” as “a human being, corporation, limited liability company,

       partnership, unincorporated association, or governmental entity.” I.C. § 35-

       31.5-2-234(a).


[20]   We conclude that that definition is in pari materia with the Act. See, e.g.,

       Clippinger v. State, 54 N.E.3d 986, 989 (Ind. 2016). While an order for

       protection is a civil order, such orders are surrounded by criminal provisions.

       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018    Page 9 of 16
       On the front end, the petitioner must establish an act of domestic or family

       violence, stalking, or a sex offense as a predicate for the issuance of the order.

       I.C. § 34-26-5-2(a), (b). And, on the back end, a violation of an order for

       protection is a criminal offense of invasion of privacy. I.C. § 35-46-1-15.1(a)(1).

       Thus, the Act is intertwined with our criminal statutes, and we will interpret

       them harmoniously.


[21]   Moreover, our conclusion is precisely within our legislature’s intent. Our

       legislature has recognized that school safety is a priority. For example, Indiana

       Code Section 20-19-3-14 establishes a Division of School Building Physical

       Security and Safety as part of the Indiana Department of Education. Indiana

       Code Section 5-2-10.1-9 requires each school corporation to designate a school

       safety specialist, whose responsibilities include the development and

       coordination of safety plans. And Indiana Code Section 35-47-9-2(a) generally

       provides that a person who knowingly or intentionally possesses a firearm on

       school property commits a Level 6 felony.


[22]   As the recent tragic events in Parkland, Florida, have reminded us, some

       persons who might present a threat to a school have had a relationship with the

       school that school officials are in a unique position to identify. This would

       most often include students or former students who have a disciplinary history

       or have exhibited significant behavioral issues. We conclude that school

       corporations, through their officials, are permitted to act on behalf of their

       students to seek orders for protection against such threats. Accordingly, we



       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018   Page 10 of 16
       reject S.B.’s argument that SCS lacked standing to petition for an order for

       protection.


                         Issue Two: Whether the Order is Clearly Erroneous

[23]   We thus turn to S.B.’s argument on appeal that the order for protection is

       clearly erroneous. In particular, S.B. asserts that the trial court based the order

       for protection on a single act—his protest in front of the middle school—and a

       single act does not constitute “stalking.” S.B. further contends that the trial

       court’s finding that a threat occurred is not supported by the evidence.


[24]   As we have explained, orders for protection


               are similar to injunctions, and therefore in granting an order the
               trial court must sua sponte make special findings of fact and
               conclusions thereon. Hanauer v. Hanauer, 981 N.E.2d 147, 148
               (Ind. Ct. App. 2013) (citing, inter alia, Ind. Trial Rule 52(A) and
               Ind. Code § 34-26-5-9(a), (f)). We apply a two-tiered standard of
               review: we first determine whether the evidence supports the
               findings, and then we determine whether the findings support the
               order. Id. at 149. In deference to the trial court’s proximity to
               the issues, we disturb the order only where there is no evidence
               supporting the findings or the findings fail to support the order.
               Koch Dev. Corp. v. Koch, 996 N.E.2d 358, 369 (Ind. Ct. App.
               2013), trans. denied (2014). We do not reweigh evidence or
               reassess witness credibility, and we consider only the evidence
               favorable to the trial court’s order. Id. The party appealing the
               order must establish that the findings are clearly erroneous. Id.
               “Findings are clearly erroneous when a review of the record
               leaves us firmly convinced that a mistake has been made. We do
               not defer to conclusions of law, however, and evaluate them de
               novo.” Mysliwy v. Mysliwy, 953 N.E.2d 1072, 1076 (Ind. Ct. App.
               2011) (citation omitted), trans. denied.

       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018   Page 11 of 16
       Fox v. Bonam, 45 N.E.3d 794, 798-99 (Ind. Ct. App. 2015).


[25]   As relevant here, “stalking” requires “repeated or continuing harassment” that

       would cause a reasonable person to feel threatened and that actually caused a

       person to feel threatened. I.C. § 35-45-10-1. Without question, “the term

       ‘repeated’ in Indiana’s anti-stalking law means ‘more than once.’” Johnson v.

       State, 721 N.E.2d 327, 332-33 (Ind. Ct. App. 1999), trans. denied. However, our

       case law has not yet defined the separate basis for stalking, namely, when the

       course of conduct is “continuing.” “Continuing” is commonly defined as

       “[u]ninterrupted; persisting.” Black’s Law Dictionary 388 (10th ed. 2014). We

       also accept the definition proffered by S.B. in his Reply Brief that “continuing”

       requires “not just current[] but future activity.” Reply Br. at 18-19 (collecting

       authority). And, again, the Act shall be construed to promote the prevention of

       violence on which a petition is based. See I.C. § 34-26-5-1.


[26]   The evidence most favorable to the trial court’s judgment supports its finding

       that S.B. had committed stalking by engaging in a course of conduct that

       involved continuing harassment. S.B. appeared at the Seymour Middle School

       with a visible firearm. A number of parents who had arrived to drop off their

       children for the first day of school were concerned about S.B., and at least one

       parent was demonstrably upset about S.B. having a visible firearm so near the

       school. When Hooker asked S.B. to place the firearm in S.B.’s vehicle, S.B.

       refused, and S.B. then became “obviously upset,” “distressed,” and “ang[ry].”

       Tr. at 9-10. Rather than remove his firearm, S.B. instead alluded to a concealed

       weapon on his person, and he further suggested that he would go to the

       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018   Page 12 of 16
       Seymour High School later that same day with an AK-47. Those facts support

       the trial court’s finding that S.B. was engaged in a course of conduct involving

       continuing harassment.


[27]   S.B. also asserts that “there is not a scintilla of evidence that Mr. Hooker or

       anyone from the school system felt threatened or in fear in any way.”

       Appellant’s Br. at 25. But S.B. disregards Hooker’s testimony that he had

       interpreted S.B.’s comments to be a “threat.” Tr. at 16. Further, again, at least

       one parent was demonstrably upset that S.B. was carrying a firearm so near the

       school, and an obvious and reasonable inference from that evidence is that the

       parent feared for his child’s safety. Indeed, it is well established that “the mere

       sight of a gun is sufficient to provoke a fearful response from the average

       citizen.” State v. Gibbs, 769 N.E.2d 594, 598 (Ind. Ct. App. 2002), trans. denied.

       This is all the more true in the school environment, and the Supreme Court of

       the United States has made clear that the Second Amendment does not “cast

       doubt on . . . laws forbidding the carrying of firearms in sensitive places such as

       schools . . . .” District of Columbia v. Heller, 554 U.S. 570, 626 (2008).


[28]   The evidence before the trial court sufficiently demonstrates both a current

       threat and a future threat. S.B.’s arguments to the contrary emphasize his own

       interpretation of the facts that he was merely engaged in a peaceful protest, but

       on review we are obliged to accept the facts most favorable to the trial court’s

       judgment, and we will not reweigh the evidence. We cannot say that the trial

       court’s issuance of the order for protection is clearly erroneous.



       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018    Page 13 of 16
                     Issue Three: S.B.’s First and Second Amendment Rights

[29]   Finally, S.B. asserts that the order for protection is clearly erroneous because

       the order is based solely on protected First and Second Amendment activities.

       Constitutionally protected activities cannot be deemed to be stalking or

       harassment. I.C. §§ 35-45-10-1, -2. But, as explained above, considering only

       the facts most favorable to the trial court’s judgment, we must conclude that the

       order for protection is based on S.B.’s continuing harassment and threats,

       which are not constitutionally protected activities. E.g., Brewington v. State, 7
N.E.3d 946, 953 (Ind. 2014). And insofar as S.B.’s argument is that restrictions

       on his movement are equivalent to restrictions on his expressive activity, we

       reject it. Such an argument would make every order for protection invalid.


[30]   In any event, much of S.B.’s argument here is based not on the actual language

       of the order for protection but, rather, on commentary by the trial court during

       the evidentiary hearing criticizing S.B.’s sign and suggesting that he would no

       longer be allowed to carry firearms. But the court itself recognized that the

       language of the written order, not its oral commentary, would define the order

       for protection. Tr. at 62. We agree and conclude that the trial court’s oral

       commentary is not part of the order for protection. The order does not

       expressly prohibit S.B.’s right to protest near school property unarmed. It

       further says that he is not Brady disqualified.


[31]   Accordingly, the order for protection does not infringe upon S.B.’s First

       Amendment expressive rights or his Second Amendment right to bear arms.

       Notably, SCS does not contest S.B.’s general right to bear arms under the
       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018   Page 14 of 16
       Second Amendment. However, we emphasize that, even where there are no

       grounds for the issuance of an order for protection, a school may prohibit the

       possession of firearms on school premises without violating the Second

       Amendment. Heller, 554 U.S. at 626.


[32]   S.B. does not challenge the order for protection on the grounds that its

       command for him “to stay away from” SCS’s properties is impermissibly

       vague. Appellant’s App. Vol. II at 8-9. As such, we do not consider that

       possible argument. We do note, however, that SCS represented to the trial

       court during the evidentiary hearing that it was “okay with [S.B] dropping [his

       daughter] off [on school property]” and picking her up from school, so long as

       he “leav[es] immediately,” because SCS “want[s] her to go to school.” Tr. at

       59-60. SCS further represented to the trial court that its “issue was and will be

       the guns . . . , not the sign or the protest.” Id. at 53.


[33]   Given the criminal ramifications of the violation of an order for protection, and

       given that an arresting officer will be unfamiliar with the transcript of the

       evidentiary hearing on the order for protection, we think SCS’s statement in

       court that S.B. should be allowed to drop off and pick up his daughter at school

       should have been included in the order itself. Accordingly, we remand with

       instructions for the trial court to modify the order for protection to state that

       S.B. is permitted briefly, and without delay, to enter onto SCS property while

       unarmed for the exclusive and limited purpose of dropping his daughter off for

       school and picking her up from school. The court shall also modify the order to

       state that it does not prohibit S.B. from exercising his First Amendment right to

       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018   Page 15 of 16
       protest near school property while unarmed. We further instruct the trial court

       to correct the caption on the order for protection to properly identify SCS as the

       petitioner.6


                                                       Conclusion

[34]   In sum, we hold that a school corporation has standing to petition for an order

       for protection on behalf of its students. We further hold that the trial court’s

       issuance of the order for protection on these facts is not clearly erroneous, and,

       thus, we affirm the order for protection. Although we affirm the court’s order,

       we remand with instructions for the court to modify the order for protection as

       explained above.


[35]   Affirmed and remanded with instructions.


       Mathias, J., and Barnes, J., concur.




       6
         The order for protection is on a form document and contains numerous, conspicuous clerical errors. Aside
       from the erroneous caption, the order is also mistitled as an ex parte order, and it contains several references
       to “the Petitioner’s household.” Appellant’s App. Vol. II at 8.

       Court of Appeals of Indiana | Opinion 36A01-1710-PO-2252 | March 26, 2018                         Page 16 of 16